                                 Case 2:19-cv-01654-RFB-VCF Document 20 Filed 06/11/20 Page 1 of 2



                              1 McCormick, Barstow, Sheppard,
                                Wayte & Carruth LLP
                              2 Wade M. Hansard
                                Nevada Bar No. 8104
                              3   wade.hansard@mccormickbarstow.com
                                Jonathan W. Carlson
                              4 Nevada Bar No. 10536
                                  jonathan.carlson@mccormickbarstow.com
                              5 Renee M. Maxfield
                                Nevada Bar No. 12814
                              6   renee.maxfield@mccormickbarstow.com
                                8337 West Sunset Road, Suite 350
                              7 Las Vegas, Nevada 89113
                                Telephone:    (702) 949-1100
                              8 Facsimile:    (702) 949-1101

                              9 Attorneys for GEICO CASUALTY COMPANY

                         10
                                                          UNITED STATES DISTRICT COURT
                         11
                                                                 DISTRICT OF NEVADA
                         12

                         13
                                 JODI COCHRAN, an individual,                  Case No. 2:19-cv-01654-RFB-VCF
                         14
                                             Plaintiff,                        STIPULATION AND ORDER FOR
                         15                                                    DISMISSAL WITH PREJUDICE
                                       v.
                         16
                            GEICO CASUALTY COMPANY; DOES I
                         17 through 100; and ROE CORPORATION 101
                            through 200, inclusive,
                         18
                                           Defendants.
                         19

                         20

                         21            IT IS HEREBY STIPULATED by the parties above named, by and through their respective

                         22 counsel of record, that the above-entitled matter be dismissed with prejudice.

                         23 / / /

                         24 / / /

                         25 / / /

                         26 / / /

                         27 / / /

                         28 / / /
MCCORMICK, BARSTOW ,
 SHEPPARD, W AYTE &
   CARRUTH LLP                                                                              Case No. 2:19-cv-01654-RFB-VCF
8337 W. SUNSET RD SUITE 350
   LAS VEGAS, NV 89113                            STIPULATION AND ORDER FOR DISMISSAL WITH PREJUDICE
                                   Case 2:19-cv-01654-RFB-VCF Document 20 Filed 06/11/20 Page 2 of 2



                              1               Each party will bear their own costs and attorneys’ fees.
                              2               DATED this 9th day of June, 2020

                              3                                                  BERNSTEIN AND POISSON LLP
                              4

                              5                                                  By           /s/ Ryan Kerbow
                                                                                      Scott L. Poisson, Nevada Bar No. 10188
                              6                                                       Ryan Kerbow, Nevada Bar No.: 11403
                                                                                      320 S. Jones Boulevard
                              7                                                       Las Vegas, Nevada 89107
                                                                                      Tel. (702) 256-4566
                              8

                              9                                                       Attorneys for Plaintiff

                         10
                                              DATED this 9th day of June, 2020
                         11
                                                                                 McCORMICK, BARSTOW, SHEPPARD,
                         12                                                      WAYTE & CARRUTH LLP
                         13

                         14                                                      By           /s/ Jonathan W. Carlson
                                                                                      Wade M. Hansard, Nevada Bar No. 8104
                         15                                                           Jonathan W. Carlson, Nevada Bar No. 10536
                                                                                      Renee M. Maxfield, Nevada Bar No. 12814
                         16                                                           8337 West Sunset Road, Suite 350
                                                                                      Las Vegas, Nevada 89113
                         17
                                                                                      Tel. (702) 949-1100
                         18
                                                                                      Attorneys for GEICO CASUALTY COMPANY
                         19
                                                                                    ORDER
                         20
                                              IT IS SO ORDERED.
                         21
                                                         10thday of _______________,
                                              DATED this ___           June          2020
                         22
                                                                                        ________________________________
                         23                                                             RICHARD F. BOULWARE, II
                                                                                        UNITED STATES DISTRICT JUDGE
                         24
                                                                                      UNITED STATES DISTRICT JUDGE
                                                                                       DATED this
                         25
                                  6859332.1
                         26

                         27

                         28
MCCORMICK, BARSTOW ,
 SHEPPARD, W AYTE &
   CARRUTH LLP                                                                    2                 Case No. 2:19-cv-01654-RFB-VCF
8337 W. SUNSET RD SUITE 350
   LAS VEGAS, NV 89113                                    STIPULATION AND ORDER FOR DISMISSAL WITH PREJUDICE
